t c memo united_states tax_court antonio edwards and carmen s edwards petitioners v commissioner of internal revenue respondent docket no filed date antonio edwards and carmen s edwards pro_se lauren n may and j spencer hitt for respondent memorandum findings_of_fact and opinion paris judge on date respondent issued to petitioners a notice_of_deficiency for tax_year determining a deficiency in federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure on date petitioners filed a petition in this court for redetermination of the alleged deficiency respondent filed an amended answer asserting pursuant to sec_6214 that petitioners were liable for an increased federal_income_tax deficiency of dollar_figure and an increased accuracy-related_penalty under sec_6662 of dollar_figure before trial the parties agreed to some of the amounts at issue in a stipulation of settled issues filed date and supplemented date the parties also made a number of agreements and concessions at trial on april and respondent filed an amendment to his amended answer and an amended amendment to his amended answer reflecting these agreements and concessions and asking to conform the pleadings to the evidence on the basis of these amendments respondent asserted an adjusted deficiency in federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for tax_year after the parties’ concessions the remaining issues for decision are unless otherwise indicated all section references are to the internal_revenue_code code for the year at issue and all rule references are to the tax_court rules_of_practice and procedure whether petitioners failed to report on schedule c profit or loss from business dollar_figure in gross_receipts or sales for tax_year whether petitioners are entitled to deduct various schedule c business_expenses for tax_year and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for tax_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by this reference petitioners resided in illinois when their petition was filed during tax_year petitioner antonio edwards owned and operated a consulting firm doing business as opus viva llc the opus group ltd and opus usa llc collectively opus although mr edwards operated this business under multiple names he reported for tax purposes as a single sole_proprietorship while petitioners resided in chicago illinois the principal_place_of_business for opus was trinidad and tobago mr edwards traveled frequently between chicago and trinidad and tobago incurring significant expenses in the process mr edwards also completed his m b a from northwestern university during tax_year during tax_year opus provided consulting services exclusively for companies located in trinidad and tobago mr edwards hired a number of independent consultants whom he paid on a contract basis to work with certain clients initially mr edwards rented a living space in trinidad and tobago in which he set up a home_office with all the requisite business equipment to operate his business in date mr edwards began renting dedicated business space in trinidad and tobago for opus’ operations opus maintained a single bank account with respect to its business activities this account was maintained at rbtt bank ltd in trinidad and tobago and was held open under the name the opus group caribbean limited opus account during the year at issue mr edwards deposited the income earned and received in connection with the operation of opus into the opus account additionally mr edwards maintained a business line of credit through chase bank and testified at trial that some of the money entering the opus account was the result of wire transfers from this line of credit mr edwards kept only minimal books_and_records to document these deposits and did not record the precise amount of income earned by opus in tax_year similarly mr edwards maintained incomplete records of opus’ line of credit and any wire transfers or payments made in connection therewith at trial mr edwards repeatedly stressed that business in trinidad and tobago relied heavily on cash dealings and that the financial reporting standards were much less stringent than those in the united_states petitioners timely filed their federal_income_tax return for tax_year attached to petitioners’ form_1040 u s individual_income_tax_return was a schedule c reporting gross_receipts of dollar_figure and expenses of dollar_figure related to opus as a result petitioners reported a net schedule c loss of dollar_figure for tax_year petitioners’ federal_income_tax return was later selected for examination during the course of the examination petitioners submitted a proposed form 1040x amended u s individual_income_tax_return for tax_year this proposed amended_return was received by respondent but was not signed by petitioners and was not filed as a qualifying amended_return for tax_year attached to this proposed amended_return was a substitute schedule c reporting gross_receipts and expenses related to opus for tax_year this respondent did not accept the positions asserted in this proposed amended_return it is included in evidence as an expression of petitioners’ current legal position as adopted during these proceedings to the extent that the amounts reported on the proposed amended_return are in agreement with the notice_of_deficiency such amounts are deemed conceded by petitioners the proposed amended_return was dated date and did reflect a preparer’s signature but not the signatures of petitioners amended schedule c increased the originally reported gross_receipts from dollar_figure to reported gross_receipts of dollar_figure in addition the originally reported business_expenses were increased from a total of dollar_figure to a total of dollar_figure in the following categories item advertising contract labor insurance legal professional services office expenses repairs maintenance supplies taxes licenses travel utilities other expenses total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number on their proposed amended_return petitioners reported a net schedule c loss of dollar_figure for tax_year respondent’s revenue_agent did not consider this proposed amended_return during the examination because it was unsigned and did not qualify as a valid amended_return for tax_year instead on date respondent issued to petitioners a notice_of_deficiency for tax_year based solely on the original form_1040 this notice determined a deficiency in income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure this determination was based on the disallowance of deductions for petitioners’ schedule c travel_expenses of dollar_figure and schedule c expenses of dollar_figure categorized by petitioners as other expenses petitioners filed a timely petition with this court for redetermination of the alleged deficiency during the pendency of these proceedings respondent’s counsel became aware of petitioners’ proposed amended_return prepared during the examination of their tax_return in addition respondent conducted a bank_deposits analysis on the opus account and found that during tax_year deposits were made in trinidad and tobago dollars in amounts totaling ttdollar_figure--equal to usddollar_figure the yearly average exchange rate to convert trinidad and tobago dollars to u s dollars for tax_year was this figure will be used in converting all amounts to u s dollars for the purposes of this opinion as a result of these discoveries respondent filed an amended answer on date asserting an increased deficiency of dollar_figure and an adjusted accuracy-related_penalty under sec_6662 of dollar_figure for tax_year these increases were based on the following modifications to the notice_of_deficiency schedule c gross_receipts were increased by dollar_figure on the basis of respondent’s bank_deposits analysis respondent allowed dollar_figure of schedule c travel_expenses of the dollar_figure previously disallowed in the notice_of_deficiency resulting in a net_adjustment to taxable_income of dollar_figure and respondent allowed dollar_figure in schedule c other expenses of the dollar_figure previously disallowed in the notice_of_deficiency resulting in a net_adjustment to taxable_income of dollar_figure on date a pretrial conference was held with the parties in which a stipulation of facts and a stipulation of settled issues were submitted pursuant to the parties’ stipulation of settled issues petitioners were allowed deductions for from date to date this proceeding was stayed pursuant to the automatic_stay provision of the bankruptcy code see u s c sec_362 schedule c contract labor expenses of dollar_figure schedule c other bank expenses of dollar_figure and schedule c returns and allowances of dollar_figure on date the trial of this case was held in chicago illinois at trial petitioners adopted the schedule c gross_receipts and expenses for tax_year as reported on their proposed amended_return as their position for trial furthermore during the trial the following additional concessions were made petitioners conceded that they were not entitled to deduct the dollar_figure of schedule c contract labor expenses reported on their proposed amended_return maintaining instead that they are entitled to deduct schedule c contract labor expenses of dollar_figure respondent stipulated that petitioners are entitled to deduct additional contract labor expenses beyond the amount allowed in the stipulation of settled issues resulting in a total of dollar_figure allowed petitioners conceded that the amount respondent previously allowed in his amended answer for schedule c rent was correct and the parties stipulated that petitioners are entitled to deduct schedule c permits and licenses of dollar_figure instead of the dollar_figure previously claimed petitioner carmen edwards did not appear at trial but consented to let mr edwards appear on her behalf and signed the stipulation of settled issues the supplemental stipulation of settled issues and the stipulation of facts on date mrs edwards filed a form_8857 request for innocent spouse relief but the claim for sec_6015 relief is not set forth in the pleadings of this case on april and respondent filed an amendment to his amended answer and an amended amendment to his amended answer respectively these documents memorialized the stipulations and concessions made by the parties during the pendency of the case and at trial and conformed the pleadings to the evidence as a result in his amended amendment to the amended answer respondent determined the updated total deficiency for tax_year to be dollar_figure with an accuracy-related_penalty under sec_6662 of dollar_figure the parties’ positions regarding the remaining schedule c expenses and the amounts currently in dispute can be summarized as follows item contract labor office expenses taxes licenses travel meals entertainment other amortization other bank charges other delivery other dues subscriptions other furniture petitioners’ position at trial dollar_figure big_number big_number big_number big_number big_number allowed by respondent dollar_figure -0- -0- big_number -0- -0- -0- big_number amount at issue dollar_figure big_number big_number big_number big_number big_number other interest_expense other postage other telephone other transportation other vehicle expenses big_number big_number big_number big_number -0- -0- big_number -0- big_number big_number big_number big_number big_number respondent’s position as reflected in this table is that expressed in the amended amendment to the amended answer these taxes licenses are distinct from the previously stipulated permits and licenses discussed above i gross_receipts opinion it is well established that the commissioner’s determinations as embodied in his statutory notices of deficiency are generally presumed correct 290_us_111 nonetheless the burden_of_proof will be on the commissioner where he raises a new issue in his pleadings see rule a 68_tc_48 as the issue of unreported gross_receipts was raised in the amended answer and not in the notice_of_deficiency respondent bears the burden_of_proof with respect to this issue sec_61 defines gross_income as all income from whatever source derived including compensation_for services such as wages salaries and bonuses see also sec_1_61-2 income_tax regs taxpayers are required to maintain books_and_records sufficient to establish the amount of their gross_income sec_6001 if the taxpayer fails to do this then the commissioner may reconstruct the taxpayer’s income through the use of any reasonable method see 348_us_121 54_tc_1530 the bank_deposits method has long been upheld as a reasonable means of determining income where a taxpayer is unwilling or unable to provide adequate books_and_records 96_tc_858 aff’d 959_f2d_16 2d cir fisher v commissioner tcmemo_1997_450 bank_deposits are deemed prima facie evidence of the receipt of income by the taxpayer 94_tc_654 citing 87_tc_74 during the examination of petitioners’ tax_return respondent conducted a bank_deposits analysis of the income flowing through opus throughout tax_year mr edwards was the owner and operator of opus and maintained only one business bank account with respect to that business while petitioners reported gross_receipts of only dollar_figure on their federal_income_tax return respondent’s analysis revealed that dollar_figure was deposited into the opus account during tax_year the burden is on petitioners to prove that respondent’s determination of unreported income computed using the bank_deposits method of reconstructing income is incorrect see parks v commissioner t c pincite see also 70_tc_1057 48_tc_213 however respondent will bear the burden of proving any additional deficiency or penalty amounts raised in his pleadings see rule a on the proposed amended_return petitioners now adopt as their position at trial petitioners reported schedule c gross_receipts of dollar_figure petitioners now assert that this is the correct amount of gross_receipts for opus for tax_year this is a large departure from the position taken on their original tax_return for tax_year yet still in disagreement with respondent’s determination that opus had dollar_figure in receipts for tax_year respondent asserts that his bank_deposits analysis and supporting evidence presented at trial are sufficient to meet his burden of proving this amount the court agrees and finds that petitioners now bear the burden of proving that they did not have schedule c gross_receipts of dollar_figure for tax_year petitioners assert that the difference between the dollar_figure in gross_receipts to which they agree and the dollar_figure revealed by the bank_deposits analysis is attributable to nontaxable transfers from opus’ line of credit with chase bank petitioners point specifically to a wire transfer of ttdollar_figure or usddollar_figure into the opus account on date as an example of one such nontaxable transfer however petitioners did not provide sufficient documentation to decisively indicate that the transfer was properly attributable to opus’ line of credit the bank statements themselves do not include a description of the origin of the funds nor do the statements include any wire transfer information petitioners did produce evidence of a chase bank account for a business line of credit for opus usa llc which was opened in with a credit limit of dollar_figure petitioners also provided statements from that account however the documents they provided were incomplete the account statement for date includes only the first and last pages for the monthly statement and does not provide any supporting evidence that the alleged wire transfer took place the only transfer reflected in the documentation from chase bank occurred in tax_year consequently petitioners failed to produce any substantive evidence that the dollar_figure deposit on date was from the chase bank line of credit or was attributable to a nontaxable transfer petitioners have likewise failed to make a showing beyond suggested explanations as to why respondent’s determination of schedule c gross_receipts for tax_year was incorrect accordingly respondent’s determination that opus had dollar_figure in gross_receipts for tax_year is sustained ii schedule c expenses deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed rule a 503_us_79 292_us_435 sec_6001 requires taxpayers to maintain records sufficient to establish the amount of each deduction see also sec_1_6001-1 income_tax regs sec_162 allows a deduction for ordinary and necessary expenses that a taxpayer pays in connection with the operation of a trade_or_business 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs sec_262 disallows deductions for personal living or family_expenses if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount the court may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making see 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 however sec_274 overrides the cohan_rule with regard to certain expenses as it requires stricter substantiation for travel meals and certain listed_property such as passenger automobiles see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statements the amount time and place and business_purpose of the expense see oswandel v commissioner tcmemo_2007_183 sec_1_274-5t temporary income_tax regs fed reg date a travel and transportation_expenses sec_162 allows a deduction for traveling expenses while away from home in the pursuit of a trade_or_business for a taxpayer to qualify for this deduction three conditions must be met the expenses must be ordinary and necessary the expenses must have been incurred while the taxpayer was away from home and the taxpayer must have incurred the expenses in pursuit of a trade_or_business 85_tc_462 aff’d without published opinion 807_f2d_177 9th cir wilbert v commissioner tcmemo_2007_152 aff’d 553_f3d_544 7th cir see also 326_us_465 in general a taxpayer’s tax_home is his principal_place_of_business see as an exception to the general_rule a taxpayer may claim his personal_residence as his tax_home in situations where the taxpayer is away from home on a temporary rather than indefinite or permanent basis 358_us_59 49_tc_557 a place of business is temporary if the employment is such that termination within a short_period of time can be foreseen 74_tc_578 however petitioners do not allege that mr edwards’ employment in trinidad and tobago was temporary and the record is consistent in establishing that opus is a going concern and was intended to be a source of permanent employment for mr edwards 74_tc_578 72_tc_190 aff’d 662_f2d_253 4th cir 49_tc_557 the court must therefore consider the away from home requirement in light of the further requirement that the expense be the result of business exigencies 638_f2d_248 1st cir rev’g tcmemo_1979_299 where a taxpayer’s principal place of employment is other than his residence and he chooses not to move his residence for personal reasons his additional living and travel_expenses are a result of that personal choice commissioner v flowers u s pincite 55_tc_783 minick v commissioner tcmemo_2010_12 petitioners contend that they should be able to deduct mr edwards’ airfare for travel between chicago and trinidad and tobago as well as expenses for a car service that drove mr edwards to and from the airport in chicago petitioners likewise contend that they should be able to deduct lease and insurance payments for the business use of one of their personal vehicles in chicago petitioners do not dispute that mr edwards’ principal_place_of_business was in trinidad and tobago and therefore it is his appropriate tax_home for the purposes of sec_162 consequently mr edwards must then have traveled to chicago his residential home in pursuit of his trade_or_business in order for his related travel_expenses to be deductible in his brief mr edwards contended for the first time that he provided services for clients in the united_states during tax_year and therefore had a business_purpose for his trips to chicago however this assertion is directly contradicted by mr edwards’ own testimony at trial as well as his stipulation that he did not have any clients in the united_states during the year at issue mr edwards has likewise produced no substantive evidence of having clients in the united_states during tax_year mr edwards also alleges in his reply brief that he made frequent trips to the united_states to procure business equipment furniture and supplies for opus similarly this claim is unsupported by any testimony much less documentary_evidence as the merchandise receipts provided reflect items ordered not from chicago but from other locations such as new york and texas accordingly petitioners have failed to show that the expenses_incurred for airfare between chicago and trinidad and tobago were in pursuit of a trade_or_business rather than commuting expenses resulting from a personal choice to maintain his residence in chicago petitioners have likewise failed to show a business_purpose for expenses relating to the use of their personal vehicle and the use of a car service to transport mr edwards to and from the airport in chicago even if petitioners were found to have satisfied the requirements to deduct their travel_expenses under sec_162 they still have not complied with the heightened substantiation requirements of sec_274 as substantiation of the claimed travel_expenses mr edwards introduced handwritten calendar summary statements of alleged flights to and from unknown destinations however these statements were not prepared contemporaneously with the travel and do not include pertinent information such as the date the origin and destination cities or the business_purpose of the travel petitioners also failed to provide credit card statements for the majority of the flights listed in the summary exhibit to show that they actually incurred these expenses the credit card statements provided likewise do not specify the origin and destination cities or the names of the passengers for any flights beyond those respondent already allowed for tax_year in addition to travel between the united_states and trinidad and tobago mr edwards asserts that some of the travel_expenses were for a trip to hong kong through his northwestern m b a program petitioners have similarly failed to provide a business_purpose relevant to opus for these expenses with respect to the car service petitioners provided credit card statements showing payments to a private driving service but outside of mr edwards’ testimony did not provide any log documenting the expenses or demonstrating a business_purpose for them petitioners also failed to demonstrate a business_purpose for_the_use_of their personal vehicle in chicago much less an accurate log of the vehicle’s use or a calculation of what percentage of its use was dedicated to business purposes respondent has conceded some of the travel_expenses related to hotels in trinidad and tobago the court finds that petitioners have failed to provide sufficient substantiation with respect to the remainder accordingly petitioners are not entitled to deduct schedule c travel_expenses in an amount greater than that respondent previously allowed for tax_year b contract labor expenses as stated above sec_6001 requires taxpayers to keep records sufficient to establish the amounts of their deductions see also sec_1_6001-1 income_tax regs receipts canceled checks credit card statements and corroborating bank statements can show that business_expenses were paid see fleming v commissioner tcmemo_2010_60 furthermore the court has consistently required taxpayers to produce records or receipts to substantiate payments for contract labor see eg parker v commissioner tcmemo_2012_357 bruns v commissioner tcmemo_2009_168 at trial petitioners produced a handful of checks and employment contracts to substantiate their contract labor expenses for every contract labor expense for which petitioners produced both an employment contract and evidence of payment in accordance with that contract respondent allowed a deduction respondent also allowed deductions for contract labor expenses where mr edwards produced evidence of payment to an independent_contractor along with contracts between opus and the government human resources co of trinidad and tobago which referred to payments to said independent_contractor with respect to the remaining contract labor expenses mr edwards offered only uncorroborated testimony mr edwards failed to provide any additional employment contracts showing obligations to pay independent contractors or checks showing evidence of actual payments beyond those for which respondent previously allowed a deduction most of the alleged independent contractors mr edwards identified in his testimony and in his evidentiary summary were entirely uncorroborated by any documentation at all petitioners failed to maintain sufficient records to show that the remaining contract labor expenses were either incurred or paid petitioners failed to secure affidavits or call any of the alleged employees as witnesses to corroborate that they were independent contractors of opus or that they actually received payments as such accordingly petitioners are not entitled to deduct schedule c contract labor expenses in an amount greater than that previously allowed for tax_year in respondent’s amended amendment to his amended answer conforming the pleadings to the evidence c other expenses on their proposed amended_return for tax_year petitioners claimed additional deductions for expenses not reported on their original return petitioners later adopted these positions in their pleadings these additional claims are affirmative issues raised by petitioners and consequently they bear the burden_of_proof rule a see also ackerman v commissioner tcmemo_2009_80 specifically petitioners raised affirmative issues by claiming additional deductions for office expenses amortization and taxes and licenses as well as an additional deduction for charitable_contributions at trial mr edwards did not testify with specificity to any of these additional expenses nor did he provide any supporting documentation accordingly petitioners have not met their burden_of_proof with respect to the affirmative issues raised in their pleadings in the notice_of_deficiency respondent set forth his determinations with respect to a number of deductions claimed on petitioners’ original return for tax_year respondent disallowed completely or in part claimed deductions for bank charges deliveries dues and subscriptions furniture interest postage telephone and vehicle expenses as stated before petitioners bear the burden of proving that respondent’s determinations in the statutory_notice_of_deficiency are incorrect see 290_us_111 once again petitioners failed to offer testimony as to any specific reported expense in this category petitioners instead produced an unorganized collection of receipts without any indication as to which expenses they were offered to substantiate petitioners made no attempt to match up receipts with expenses much less to make a showing as to whether these expenses were ordinary and necessary to their business accordingly petitioners are not entitled to deduct their remaining reported schedule c expenses in amounts greater than previously allowed for tax_year in respondent’s amended amendment to his amended answer conforming the pleadings to the evidence iii sec_6662 penalty sec_6662 imposes an accuracy-related_penalty equal to of the portion of an underpayment attributable to any substantial_understatement of income_tax or to negligence or disregard of rules or regulations sec_6662 and b and under sec_7491 the commissioner has the burden of production to show that the imposition of a penalty under sec_6662 is appropriate the commissioner also has the burden_of_proof as to any increased penalty amounts asserted in his pleadings see rule a sec_6662 defines a substantial_understatement_of_income_tax as an understatement that exceeds the greater of of the amount of tax required to be shown on the return or dollar_figure negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 petitioners’ income_tax due for tax_year as updated in respondent’s amended amendment to amended answer is dollar_figure on their filed federal_income_tax return for petitioners reported tax due of dollar_figure petitioners’ understatement was therefore dollar_figure which exceeds both of the amount required to be shown on the return would be dollar_figure and dollar_figure respondent has met both his burden of production in showing that such a penalty is appropriate and his burden_of_proof with respect to the increased penalty amounts asserted in his pleadings accordingly petitioners are liable for the accuracy-related_penalty under sec_6662 unless an exception applies no penalty will be imposed under sec_6662 if the taxpayer establishes that he acted with reasonable_cause and in good_faith sec_6664 circumstances that indicate reasonable_cause and good_faith include reliance on the advice of a tax professional or an honest misunderstanding of the law that is reasonable in light of all the facts and circumstances sec_1_6664-4 income_tax regs the taxpayer has the burden of proving that he acted with reasonable_cause and in good_faith rule a 116_tc_438 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs at trial petitioners alleged that they relied on their accountant in connection with the preparation of their original federal_income_tax return for tax_year mr edwards asserted that he told his accountant that he was netting his income but wanted to report all expenses from opus mr edwards testified i told him this was how much money i netted from the business i have a corporation the corporation could pay me a salary i took a salary from the corporation to run it everything else i in an ongoing in a new concern it was essentially expenses so as far as accountant was concerned my salary from opus was dollar_figure however this testimony is contradicted by petitioners’ stipulation that their return for tax_year was self-prepared furthermore the return itself was signed electronically by petitioners as self-prepared even if petitioners’ tax_return was prepared by their accountant as alleged this would not in and of itself establish reasonable_cause and good_faith for the purposes of sec_6662 for a taxpayer to show reasonable_cause and good_faith due to reliance on a tax professional he must show the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir the taxpayer bears the burden_of_proof on these issues id at trial petitioners offered no additional witnesses and no substantive evidence beyond uncorroborated testimony to show that they acted with moreover there is no evidence that opus was actually a corporation and petitioners reported the opus net_income as income from self-employment reasonable_cause and good_faith in relying on a tax professional accordingly the penalty under sec_6662 will be sustained to reflect the foregoing decision will be entered under rule
